SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
365
CA 10-02091
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, GORSKI, AND MARTOCHE, JJ.


MARGARITA ZULEY, M.D., PLAINTIFF-RESPONDENT,

                     V                                              ORDER

ELIZABETH WENDE BREAST CARE, LLC, WENDE
LOGAN-YOUNG, M.D., STAMATIA DESTOUNIS, M.D.,
PHILIP MURPHY, M.D., POSY SEIFERT, D.O., AND
PATRICIA SOMERVILLE, M.D., DEFENDANTS-APPELLANTS.


UNDERBERG & KESSLER LLP, BUFFALO (THOMAS F. KNAB OF COUNSEL), FOR
DEFENDANTS-APPELLANTS ELIZABETH WENDE BREAST CARE, LLC, STAMATIA
DESTOUNIS, M.D., PHILIP MURPHY, M.D., POSY SEIFERT, D.O., AND
PATRICIA SOMERVILLE, M.D.

BOYLAN, BROWN, CODE, VIGDOR & WILSON, LLP, ROCHESTER (DAVID K. HOU OF
COUNSEL), FOR DEFENDANT-APPELLANT WENDE LOGAN-YOUNG, M.D.

WOODS OVIATT GILMAN LLP, ROCHESTER (DONALD W. O’BRIEN, JR., OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Monroe County
(Kenneth R. Fisher, J.), entered May 14, 2010. The order denied in
part defendants’ motions for summary judgment dismissing the
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court